Martín, J.
delivered the opinion of the court. This case was before us on the appeal of Gravier, Vol. 5,597; the other defen- . . dants, third possessors of the lots which the plaintiff prayed the sale of, as mortgaged to him by Gravier, have appealed, and the case is before us on a bill of exceptions, taken by their counsel on the refusal of the district judge to charge the jury that the plaintiffs were barred by the prescription of ten years.
The appellants are in possession of the premises upwards of ten years: but they are without any written title thereto; they have indeed a title from Gravier to the two lots immediately in face of the premises, on the opposite side of the street, and in consequence thereof, and by his directions, took possession of the premises.
It is clear that this is no defence against the plaintiffs, who lent their money and took a mortgage on property which, according to the books of the recorder of mortgages, was un*519encumbered, and by an authentic act once belonged to him and was not alienated. The .. , , . , , appellants had no just title and cannot prescribe.
Perns for plaintiffs—Young for defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.